PER CURIAM.
This is a direct appeal and our jurisdiction of this cause must rest upon Article 5, section 3b of the Texas Constitution and Article 1738-a, Vernon’s Ann. Texas Stats. In order for this Court’s jurisdiction to attach, it is essential that the order of the trial court granting or denying an interlocutory or permanent injunction be based “on the ground [s] of the constitutionality or unconstitutionality of any statute of this state,” or on a holding that an administrative order of a state board or commission issued under a statute is valid or invalid.
It conclusively appears that the trial court did not base its decision dismissing this cause upon such grounds. This cause was dismissed by the trial court upon the holding that appellants were without the necessary justicable interest to maintain this suit.
It follows that any appeal from the trial court’s order should have gone to the Court of Civil Appeals under Article 1821, Vernon’s Ann. Texas Stats, and that this Court is without juris*244diction of the appeal. Lipscomb v. Flaherty, 153 Texas 151, 264 S.W. 2d 691; Gardner v. Railroad Commission, 160 Texas, 333 S.W. 2d 585.
The attempted appeal is dismissed for want of jurisdiction.
Opinion delivered November 7,1960.